Citation Nr: 1236153	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  05-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1986 to September 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2008 a video conference hearing in this matter was held before a Veterans Law Judge who is no longer with the Board; a transcript of the hearing is associated with the claims file.  By a February 2012 letter the Veteran was advised of his right to another hearing before the judge who would decide his case, that he had 30 days to respond, and that if he did not respond it would be assumed that he did not desire another hearing.  He did not respond.  In December 2008 and again in May 2010 this matter was remanded for further development.  The case was reassigned to the undersigned.  In June 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

The Veteran's bilateral foot fungus was not manifested during his active service and is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for a bilateral foot fungus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd 483 F. 3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).  

A February 2009 (post remand) letter informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  The letter provided notice regarding disability ratings and effective dates of award.  Although complete notice of what is needed to substantiate the claim was not provided before the initial unfavorable decision in this matter, the matter was readjudicated after substantially complete notice was provided.  See December 2009 supplemental statement of the case (SSOC).  Consequently, any earlier notice defect is cured, and nonprejudicial to the Veteran. 

The Veteran's service treatment records (STRs) are associated with the claims file.  Postservice treatment records are part of the record considered.  The Veteran's Virtual VA file has been reviewed.  In July 2003 the Veteran was afforded a VA general examination, and in June 2010 (pursuant to the Board's remand order) he had a VA dermatology examination.  For reasons discussed below, the Board found the 2010 examination and the examiner's opinion inadequate and obtained a medical advisory opinion from VHA.  The Board notes that the June 2012 request for a medical advisory opinion directed that the opinion be provided by a dermatologist, instead, the July 2012 advisory medical opinion was provided by a podiatrist.  Nonetheless, the Board finds that has been substantial compliance with the request.  The Board finds that a podiatrist (who specializes in treatment of various foot disorders) is competent to diagnose, treat, and determine the etiology of a foot skin disorder.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (the United States Court of Appeals for Veterans Claims (Court) found substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, to include in the Veteran's Virtual VA file with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any medical evidence pertinent to the matter at hand).  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

The Veteran claims he acquired a bilateral foot fungus disability from exposure to constant moist conditions when he served in Panama.  His STRs show that in December 1986 he was seen for a partially avulsed right foot toenail sustained playing soccer.  No further complaints pertaining to the feet/skin were noted in service.  

The Veteran's initial claim seeking VA compensation did not mention a foot/skin disorder.  He filed a claim seeking service connection for a bilateral foot fungus in July 2003.  On July 2003 VA general medical examination there was no mention of a foot fungus; the Veteran did not provide a history of having had a foot fungus, and no findings pertaining to a foot fungus were noted on physical examination of the lower extremities.

An August 2007 VA outpatient clinic report shows the Veteran's feet had thickened, discolored toenails; the assessment was fungal toenails.  

An October 2007 VA dermatology progress note shows that the Veteran was referred to a dermatology clinic for evaluation and treatment of fungus infection of the nail, which had been going on for a while.  Examination revealed he had thickening and discoloration of most of the toenails and also erythema and peeling of both plantar areas with extension to the interdigital area.  The assessment was tinea pedis and onychomycosis.

On February 2009 VA primary care initial evaluation, the Veteran provided a history of foot pain.  Examination did not reveal any foot pathology; there was no diagnosis pertaining to the feet.  

In a March 2009 statement in support of his claim, the Veteran stated that he has suffered from a toenail fungus for the past 23 years.  He stated that he had not been to a public pool in about 20 years; worn flip-flops/sandals, or slept without socks (due to embarrassment and the awful smell of his toenails).  He stated that his toenails have cracked, chipped, and fallen off, and are very brittle, discolored, thickened, and painful when he walks or wears certain shoes.

An April 2009 VA nursing note shows that the Veteran had a sick call visit for left big toe pain and swelling for the past week.  He reported that he had the same symptoms three years prior and was seen by a physician in Mexico; gout was diagnosed, and he was given medication.

An August 2009 VA primary care note reveals the Veteran was seen for complaints of left ankle pain.  On examination, his skin was warm, dry and intact; there was no mention of foot impairment, and no assessment regarding the feet.

On June 2010 VA skin diseases examination the examiner noted the claims file was reviewed, and that there was no record of treatment for foot infection complaints in service (although the Veteran claimed he was seen for foot rash and toenail problems therein).  The examiner also noted that there was no report in VA files of tinea unguium or tinea pedis.  The Veteran related that he developed a foot fungus in Panama due to constant moist conditions therein; he described the problem as intermittent with symptoms of rash and itching.  On examination, the Veteran's feet were normal with no finding of rash or toenail involvement.  The diagnosis was normal examination, tinea pedis or tinea unguium not documented.  The examiner stated that there was no finding of a bilateral foot fungus, and no documentation in the medical record in the claims file of foot fungus; the examiner concluded there was no nexus between any fungus disorder and the Veteran's service.  

Because the June 2010 examiner's opinion was based on an inaccurate factual premise (that there was no evidence showing a foot fungus, when in fact there were an August 2007 diagnosis of toenail fungus and October 2007 diagnoses of onychomycosis and tinea pedis), the Board sought a VHA medical advisory opinion by a dermatologist in this matter.  In response to the Board's request, a podiatrist who reviewed the record opined in July 2012 that it is less likely than not that the Veteran's tinea and onychomycosis are related to his service in Panama.  The VHA consulting podiatrist explained tinea is a self limited condition with clearing and reinfection, and individual bouts are generally not related.  The exception occurs when the nails become involved.  The nails are difficult to clear and serve as a reservoir for skin reinfection.  The Veteran had treatment for nail fungus in October 2007 and based on his evaluation in June 2010 his nails and skin were clear.  Even if he acquired onychomycosis in service, it resolved and any subsequent attack [of onychomycosis] would be unrelated.  He observed that onychomycosis becomes more likely with age.  The Veteran was discharged in 1990, and there was no mention of such problems on his [VA] compensation examination from July 2003.  Because there was no documentation of such foot problems prior to 2007 and the because any problem was cleared by treatment (suggesting some odd tropical fungus instead of standard tinea), it was less likely than not that any bilateral foot fungus is related to his military service.  

The Veteran's STRs show that the only foot/toenail complaint reported was of a partially avulsed right foot toenail sustained playing soccer.  They do not show any complaints or treatment pertaining to a foot fungus.  Furthermore, there is no mention of a foot/fungus disorder postservice prior to the July 2003 filing of the Veteran's claim seeking service connection for such disability when he claimed he developed such problem in service).  Notably, when the Veteran was examined by VA for various problems (including of the left ankle) in July 2003 there was no mention of a foot/skin disability.  Consequently, service connection for bilateral foot fungus on the basis that such disability became manifests in service, and persisted, is not warranted.  Any unsupported allegation by the Veteran to the contrary is self-serving, and not credible.  See Pond v. West, 12 Vet. App. 341 (1999).

Notably, while the record shows that the Veteran apparently had an acute foot and/or toenail skin/fungus problem in August and October 2003, such problem appears to have resolved as it was not found on June 2010 VA examination.  While that examination is inadequate with respect to the nexus opinion offered (because the examiner appears to have been unaware of pertinent historical clinical data), there is nothing in the report to suggest that the findings then noted were other than accurate.  Significantly, the Veteran himself has indicated that his claimed disability is intermittent, resolving and reappearing.   

What remains for resolution is whether or not the fungus problem that was noted in 2003 is (i) a chronic disability, and if so (ii) is related to service, including as due to conditions found therein.  Because the June 2010 VA examiner's opinion was based on incomplete historical data, that opinion is inadequate, and not probative evidence in this matter.  Consequently, the July 2012 VHA expert's opinion is the only competent evidence in these matters.   The consulting podiatrist opined in essence, that the tinea and onychomycosis found in 2003 are unrelated to the Veteran's service.  In support he cited to the absence of pertinent findings in service and postservice prior to and after 2003.  He explained that fungal infections are generally self-limiting, resolving with treatment (with the exception when there is toenail-onychomycosis-involvement, as such involvement is more resistant to complete resolution).  He indicated that here that exception does not apply, as the June 2010 examination found the problem resolved; no fungal pathology, including of the toes, was found.  He noted that fungal infections such as of the toenails are more common as persons aged.  He further indicated that given the circumstances, any current fungal infection would represent a re-infection-unrelated to prior infections.  The VHA expert expressed familiarity with the factual data, and explained the rationale for his opinion, citing to supporting clinical data, and the Board finds the opinion very probative evidence in the matter at hand.  Because there is no competent evidence to the contrary, the Board finds it persuasive.  

In the absence of continuity of symptomatology, the Veteran's own opinions to the effect that his fungal infection documented in 2003 is a chronic disability and that it is related to conditions serving in Panama have no probative value.  The diagnosis and etiology of a fungal disability are medical questions that require medical expertise; the Veteran is a layperson, with no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the benefit of the doubt doctrine does not apply; the appeal in the matter must be denied.  


ORDER

Service connection for a bilateral foot fungus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


